Citation Nr: 9911585	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for defective hearing in 
the right ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating action by the RO which 
denied the veteran's application to reopen claims of service 
connection for hearing loss and service connection for a back 
disorder.  The RO also denied service connection for post-
traumatic stress disorder (PTSD) and service connection for 
hypertension.  Service connection was granted for the 
residuals of a fracture of the right middle finger which was 
granted a noncompensable evaluation.  In a rating action of 
August 1995, the RO assigned a 10 percent evaluation for the 
veteran's service-connected right middle finger disability.  
The veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in February 1996, a transcript of 
which is of record.  

In a Substantive Appeal (VA Form 9) dated in August 1996, the 
veteran indicated that he wished to withdraw from appellate 
consideration the issues of entitlement to service connection 
for hypertension and an increased rating for residuals of a 
fracture of the right middle finger.  In a July 1997 
decision, the board denied entitlement to service connection 
for PTSD.  The Board also found that new and material 
evidence had been submitted to reopen the claim of service 
connection for a back disorder and that the issue of service 
connection for defective hearing in the right ear had not 
been the subject of an earlier, final, rating decision by the 
RO.  The issues of entitlement to service connection for a 
back disorder and entitlement to service connection for 
defective hearing in the right ear were remanded to the RO 
for further development.  

While the case was on remand, the RO entered a rating 
decision in February 1998 granting service connection for a 
disability manifested by mechanical low back pain.  As this 
action constituted a full grant of the benefit sought on 
appeal, the issue of service connection for a back disability 
is no longer before the Board for appellate review.  

The Board notes that the April 1999 informal hearing 
presentation requests that an evaluation greater than 20 
percent be assigned for the veteran's low back disability.  
This matter is referred to the RO for any action deemed 
appropriate.  


FINDING OF FACT

The veteran has defective hearing in the right ear which was 
sustained during service.  


CONCLUSION OF LAW

Defective hearing in the right ear was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.385 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for service connection for defective hearing in the right ear 
to be "well-grounded" within the meaning of 38 
U.S.C.A.§ 5107(a).  That is, the Board finds that the claim 
is plausible.  All relevant evidence pertaining to these 
claims have been obtained to the extent possible, and no 
further assistance to the veteran is required in order to 
satisfy VA's duty to assist him in the development of that 
claim as mandated by 38 U.S.C.A. § 5107(a).  


I. Factual Background.  

On the veteran's April 1969 examination prior to entrance 
into service, the veteran's ears and eardrums were evaluated 
as normal.  Audiometric testing revealed pure tone thresholds 
in the right ear to be 0, 0, 0, and 10 decibels at 500, 1000, 
2000, and 4000 Hertz.  

On his August 1971 separation examination, the veteran's ears 
and eardrums were evaluated as normal.  Audiometric testing 
revealed pure tone thresholds of 15, 20, 25, 30, and 30 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  

On VA medical examination in February 1974, it was reported 
that no hearing loss was noted.  There were normal ears, 
normal hearing, and normal vestibulums.  

During a February 1996 hearing at the RO, the veteran 
testified that he had poor hearing due to exposure to 
aircraft noise while in the service.  

On VA audiometric testing in September 1997, pure tone 
thresholds in the right ear were 10, 15, 20, 25, and 35 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold was 24 decibels.  Speech 
recognition was 88 percent in the right ear.  

II. Legal Analysis  

Under the applicable criteria, in order to establish service 
connection for disability, there must be objective evidence 
that such disability was due to disease or injury incurred in 
or aggravated by service.  38 U.S.C.A.§ 1110.  

On the veteran's 1970 examination prior to service discharge, 
some degree of hearing loss in the right ear was noted, 
although such was not then of sufficient severity as to 
constitute hearing loss disability under the provisions of 38 
C.F.R. § 3.385.  However, on a recent VA audiometric 
examination the veteran was noted to have discrimination 
ability of 88 percent in the right ear.  Loss of 
discrimination ability to this extent meets a specified 
criterion of hearing loss disability under 38 C.F.R. § 3.385.  
Since this is the case, and since a degree of hearing loss in 
the right ear was noted in service, service connection for 
defective hearing in the right ear is warranted.  


ORDER

Service connection for defective hearing in the right ear is 
granted.  



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

